Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 received on 1/10/2022 have been examined, of which claims 1 and 17 are independent. 

Status conflict and change from AIA  to pre-AIA 

Application 17572119 is a transition application because it was filed on or after 3/16/2013 and it has foreign priority or domestic benefit claim to an application filed before 3/16/2013.

A review of the ADS reveals that Applicant’s representative incorrectly made a 1.55/1.78 statement (box checked on the 1/10/2022 ADS on page 4) because the instant application is a continuation (CON) of prior filed application having EFD prior to 3/16/2013.  Both conditions are impossible, therefore there is a conflict.  

The AIA  FITF in the instant case was initially set to “AIA  FITF: yes” because of the 1.55/1.78 statement made by the Applicant. In order to resolve the conflict, the AIA  FITF indicator for application 17572119 has been changed to AIA  FITF no. The attached CON/DIV conflict letter includes further explanation. 

Claim Objections
Claim 1, 16 objected to because of the following informalities:  

Claim 1 recites “a first one the converters” and “so at to cause the second wireless client”, which appear to be typographical error for “a first one of the converters” and “so as to cause the second wireless client”.  
 
Claim 16 recites abbreviation “OFDMA” without full wording at first recitation of the limitation. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that applicant regards as the invention.   
 
Claim 1 recites “the converters”, “the twisted pairs”, “the wireless client devices”, which have lack of proper antecedent basis in the claim. Claim 1 recites “a plurality of convertors”, “a plurality of twisted pairs”, “a plurality of wireless client devices”. It is unclear if the limitations without term “plurality” refer to the same components or devices as the limitations with term “plurality”.  For the purpose of examination, the examiner assumes the limitations are referring to same components or devices and suggests to amend the above limitations as “the plurality of converters”, “the plurality of twisted pairs”, “the plurality of wireless client devices”. Claims 2-16 are rejected based on dependency. 
 
Claim 2 recites “the antennas”, which has lack of antecedent basis in view of preceding limitation “a plurality of antennas”. Claims 3-5 are rejected based on dependency. 
 
Claim 11 and claim 14 recite limitations “received primarily via the first/second of the twisted pairs”. The claim interpretation of term “primarily” is unclear if it is partial transmission is through the specific twisted pair or all the transmission between the respective wireless device and base station is performed using the respective twisted pair.  
 
 Claim 17 recites “the base station”, preceded by two recitations of “a base station” in preamble and in first limitation. It is unclear which limitation is further limited. For the purpose of examination, the examiner assumes the limitations refer to same base station and assumes the second recitation of “a base station” as “the [[a]] base station”. Claims 18-20 are rejected based on dependency. 
 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Crawford (WO-2004045125): abstract: Hybrid wireless/wired networks providing a wireline extension of a wireless transmission in order to fill in poor coverage regions and/or increase signaling range without increasing transmit power levels or decreasing data rates; the network communicates using OFDM in which additional multipaths are added over at least a portion of a wireline. 

Whittaker (US 20080025287): abstract: method and apparatus for synchronizing the timing of multiple Access Points and/or additional synchronization units under an Ethernet protocol using the 802.3AF power over LAN scheme; fig 1 shows the synchronization unit (considered for base station in claim) is connected via cable with twisted pairs to AP 107 and 115 (converters), which further wirelessly connect to the stations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477       
9/29/2022